WALKER, P. J.
The record in this case does not show that, at the term at which what purports to be the judgment sought to be reviewed was rendered, the court was convened or presided over by a judge authorized by law to hold it. The appeal must be dismissed because of the failure of the record to show that what it sets out as a judgment of the court was rendered by a tribunal organized pursuant to law.—Grantham v. State, 3 Ala. App. 168, 57 South. 1025, and authorities there cited.
Appeal dismissed.